Dowling, P. J.
The respondent was admitted to the Bar in April, 1920, in the New York Supreme Court, Appellate Division, First Department. On May 23, 1928, in the Court of General Sessions of the county of New York, he was convicted of the crime of grand larceny, first degree, which is a felony, and was sentenced by the court to imprisonment in the State Prison, at hard labor, for a term the minimum of which shall not be less than three years, and the maximum of which shall not be more than six years. Section 477 of the Judiciary Law provides: “ Any person being an attorney and counsellor-at-law, who shall be convicted of a felony, shall, upon such conviction, cease to be an attorney and counsellor-at-law, or to be competent to practice law as such.” The respondent, having been convicted of a crime which is a felony, should be disbarred. Finch, McAvoy, Martin and Proskauer, JJ., concur. Respondent disbarred.